Case 5:20-cv-04009-KHV-ADM Document1 Filed 02/12/20 Page 1 of 6

AIL

| FEB 12 2020
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS Clerk, U.S. District Court
liz ve __Deputy Clerk

Vawocsle Arthur LShitede y a
133) SY Yau Bure <r

‘Topeka \vawsns — GbloI
(Entel above the full name of the Plaintiff(s)

vs. ALY RAN Educaticy Tuc
Credit Adjust ment Wuc

Name
Meancheste , VH O3108
Street and number ©506 S Lewd Ave Sik 20
ZOlsr OK 741 er og)
City State ZipCode )

Case Number 5: LO -CV -O4004-KSV-ADM

 

eR NR (SR SS SS

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
CIVIL COMPLAINT

I. . Parties to this civil action:

(In item A below, place your name in the first blank and place your present address in the
. second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

A. Name of plaintiff Vex Wet le Heath VIA LO hite “SR
Address L383 | Van Buren
lopeta, Hansas Cbbla_

 
Case 5:20-cv-04009-KHV-ADM Document1 Filed 02/12/20 Page 2 of 6

(In item B below, write the full name of the defendant in the first blank. In the second
blank, write the official position of the defendant. Use item C for the names and positions
of any additional defendants).

B. Defendant_A\\\oeew Eckrations Tic is
employed at_G5O6 Slecns flue SIFA
Tolsa OK 24136—- Ph -989 -397-50HO
C. Additional Defendants Creat Adjustmenel auc, _
£0. Bx 5640 MNaweteste NV} O3/ 09
f= 1-§00 347-9623

IL. Jurisdiction:

(Complete one or more of the following subparagraphs, A., B.1, B.2., or B.3.; whichever is
applicable.)

-§. A. ([f Applicable) Diversity of citizenship and amount: mo
1. Plaintiff is a citizen of the State of N OPA CRY | Jwortecl Sbrla
Zs The first-named defendant above is either ‘
a. acitizen of the State of Unrteel Shrba 3 or
b. a corporation incorporated under the laws of the State of
CYS AS and having its principal place of business

in a State other than the State of which plaintiff is a citizen.

3. The second-named defendant above is either
a. a citizen of the State of ( wasted) Cortes 5 or
b. a corporation incorporated under the laws of the State of
(Gawos WS and having its principal place of business in a
State other than the State of which plaintiff is a citizen.

(Ifthere are more than two defendants, set forth the foregoing information for each
additional defendant on a separate page and attach it to this complaint.)

Plaintiff states that the matter in controversy exceeds, exclusive of interest and
costs, the sum of seventy-five thousand dollars ($75,000.00).

 
Case 5:20-cv-04009-KHV-ADM Document1 Filed 02/12/20 Page 3 of 6

B. (Ifapplicable) Jurisdiction founded on grounds other than diversity
(Check any of the following which apply to this case).

[ | 1. This case arises under the following section of the Constitution of
the United States or statute of the United States (28 U.S.C. §1331):

Constitution, Article 4/2, Section (4&3
Statute, US Code, Title 4/2 _, Section (785

Te. This case arises because of violation of the civil or equal rights,
privileges, or immunities accorded to citizens of, or persons within
the jurisdiction of, the United States (28 U.S.C. §1343).

LL 3, Other grounds (specify and state any statute which gives rise to such
grounds):

FIC, € FOC.L A. violrbionws yn)

Thett By [ lece Ohon Anu De Exnirlel

NM tewtion | ly Deceptive Archees of collectivg

OM A: tweome TAKES QDVYVEQZOIS aw A -O7BlAnce
fon chept not Owe.-O-zerd owe Fed loan clept

I. Statement of Claim: Fann jhe yer R 19B2R

(State here a short and plain statement of the claim showing that plaintiff is entitled to
relief. State what each defendant did that violated the right(s) of the plaintiff, including
dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
If you intend to allege more than one claim, number and set forth each claim in a separate
paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
of the claim[s].)

The. cniclue hardshies _Thet? By Dece ption De tracclecl

Aguivst FIL, as EOCPA ww Decep hive. Practices yay
thea rf owtr Actions pny the wi tholehing pavcl fhe,
(YU SS AYO ROf Lions , of Feckeral creld iw income ex Retugns

AO!? © 2018 iw viclahion illegal collection ont A -O~- Blawce |
7 = Owe,

 

IV. Relief:

(State briefly exactly what judgement or relief you want from the Court. Do not make .

legal arguments.) Roc toaahow And Aeshutions, of 20/7 aud! ROP Zax Retoruy
The?? By Dece ptiow mul De Franck Deceptive Dace fd Sort |
FOR Compensation, fSe the? gum ofd P4D,O00 © °THoussuel Dolans |

Pid /) Hore fees Fm Osseinog Rewalhyeé + . - .
Jost pid yes uabhe_ Re lent / munities ,fiaal othen Reliet thats
Case 5:20-cv-04009-KHV-ADM Document1 Filed 02/12/20 Page 4 of 6

at the time of collectow, Ow all (3) Credit Reporting
Agee, Shows Fecl loans crelit Report hrel -O- zero Bience,
OWS, Way bemee HVe ileaal collechow Prive MissADront Yow

T

oF Livcomhe TAX Retinnus 2OVY owe) 2O

\
V. Do you claim the wrongs alleged in your complaint are dS auing to occur at the

present time? Yes 5€]_No[__]

VI. Do you claim actual damages for the acts alleged in your complaint?

Yes Ld No[_]
VII. Do you claim punitive monetary damages? YesP<f No[_]

If you answered yes, state the amounts claimed and the reasons you claim you are entitled
to recover money damages.

f 250,000 *“Jhousaed hllnae Le Brie Suit Fiawrnd
ON Ln PR PREH es tne tefl vndue Aattel shup _ he theft
by dclecep tin, , be tatucte) ender Title 4 IAS. CHA 1983
FRCP Also fo vncluclef Con pens sit ats Aiud AH an vey ¢
Fees, find fe _rmposse pewplhyes Liol other Keliet Pyar
Tost aud Leoitihle ot _fécleral anol State Potectron 5

exemption , LAch CLoeRe Advailable FOZ Some time Now thet
were Ancl has been 1M Oko per ly Dewied

 

 
Case 5:20-cv-04009-KHV-ADM Document1 Filed 02/12/20 Page 5 of 6

VIII. Administrative Procedures:

A. Have the claims which you make in this civil action been presented through
any type of Administrative Procedure within any government agency?

Yes [Xx Nof_]

B. If you answered yes, give the date your claims were presented,
how they were presented, and the result of that procedure:

* Chrte of Kroes, Office of the Altoeney Genvern|
* Cmeomer Forced froteioss Bureau
Slow Orocess ST Wo Re F 50 FAR

Cc, If you answered no, give the reasons, if any, why the claims made in this
action have not been presented through Administrative Procedures:

Cee all aClach letleas *Respouees Rom Above
nerme. derek ect al panty -presertel

| Alaeady Soymnmitel , Pumaisteebie lw with wo reli so AR,
IX. Related Litigation:

Please mark the statement that pertains to this case:

 

[| This cause, or a substantially equivalent complaint, was previously filed in
this court as case number and assigned to the Honorable

Judge
XI - Neither this cause, nor a substantially equivalent complaint, previously has

 

been filed in this court, and therefore this case may be opened as an original

| fowl Cis 4A pp

Signature of Plaintiff

Vpwale Arthue Cohibe 72

Name (Print or Type)

1231 5” Vew Boren St
Address To pur Krwsrs 66/2

 
Case 5:20-cv-04009-KHV-ADM Document1 Filed 02/12/20 Page 6 of 6

opel. Kansas — blolo\2.

City State Zip Code

78° U9 - 24 bf

Telephone Number

 

DESIGNATION OF PLACE OF TRIAL

 

 

Plaintiff designates
location for the trial in this matter.
7
Signature of Plaintiff

REQUEST FOR TRIAL BY JURY

‘ ZG ff

Signature of Plaintiff

Plaintiff requests trial by jury {_ PAlYes or Oo
(Select One)

Dated: 7 420 Z/ (2/20

(Rev. 10/15)

 
